Citation Nr: 0110313	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound of the right femur, 
from June 14, 1996, to August 28, 1998, on appeal from an 
initial grant of service connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound of the right femur, 
from August 29, 1998, on appeal from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that granted service connection for 
residuals of a shell fragment wound to the right femur, 
evaluated as 10 percent disabling from June 14, 1996.  In 
September 1999, the RO increased the evaluation for this 
condition to 20 percent, effective August 29, 1998.  The 
Board has rephrased the issue listed on the title page in 
order to more properly reflect the claim on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be considered for initial rating 
claims following a grant of service connection where the 
evidence shows varying levels of disability for separate 
periods of time).

In December 1999, the RO forwarded medical evidence dated in 
November 1999 to the Board.  The veteran did not waive RO 
consideration of this evidence (38 C.F.R. § 20.1304(c)), but 
the evidence relates to conditions not here in issue.  As it 
is not pertinent to the issue before the Board, referral to 
the RO for initial consideration is not required.

In October 1999, the veteran submitted an informal claim 
seeking to establish secondary service connection for a back 
disorder and seeking an increased evaluation for service-
connected hemorrhoids.  Neither issue is before the Board on 
appeal, and they are referred to the RO for such action as 
may be appropriate.  The veteran's representative has also, 
in its October 1999 statement, apparently raised the issue of 
the evaluation assigned the residuals of shell fragment wound 
of the right calf.  This disability is separately evaluated 
from the shell fragment wound of the right femur that is now 
on appeal, and it is referred to the RO to determine whether 
the veteran wishes to claim an increase in the right calf 
disability.

The issue of entitlement to service connection for arthritis 
of the hips and knees is one as to which the veteran has 
filed a notice of disagreement but has not yet been given a 
statement of the case.  It is accordingly the subject of the 
remand herein.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  From June 1996 to August 1998, the veteran's right femur 
residuals were manifested by slight limitation of flexion of 
the knee and hip and pain.  

3.  From August 29, 1998, the veteran's right femur 
disability is manifested by no objective limitation of knee 
motion, minimal limitation of hip motion, and pain.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  An evaluation in excess of 10 percent for the residuals 
of a shell fragment wound of the right femur, from June 14, 
1996, to August 28, 1998, on appeal from an initial grant of 
service connection is not warranted.  38 U.S.C.A. §§ 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Codes 5314 and 5255 (1996) and (2000).

3.  An evaluation in excess of 20 percent for the residuals 
of a shell fragment wound of the right femur, from August 29, 
1998, on appeal from an initial grant of service connection 
is not warranted.  38 U.S.C.A. §§ 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 
5314 and 5255 (1996) and (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran submitted a claim in the middle of 1996 
requesting that he receive VA benefits for an injury of the 
right leg, not including a residual scar.  An orthopedic 
examination of the veteran's lower extremities was conducted 
in October 1996.  He complained of pain in his lower leg.  He 
told the examiner that he had difficulty walking and riding a 
bike because of pain.  On examination, there was no knee 
effusion nor was the exam of the lower leg joints remarkable.  
The doctor described the residual scar as tender and a 1.5 
centimeter circle.  Adhesions and herniation was not reported 
although there was a 3.5 centimeter impact depression.  There 
was no ligamentous or joint involvement.  X-rays showed the 
tibia and fibula to be normal.  

A bones exam was accomplished in November 1996.  The examiner 
reported that x-rays done in conjunction with the exam showed 
degenerative changes of the knees and hips.  When examined, 
the joints revealed no swelling, no obvious or gross 
deformities, and no shortening of the right leg.  The patella 
was normal with mild patellofemoral crepitance.  There was a 
normal popliteal area, and the alignment of the right lower 
leg was within normal limits.  Flexion was 125 degrees with 
patellofemoral crepitus.  Right hip flexion was mildly 
diminished to 110 degrees with mildly decreased internal 
external rotation to 60 degrees.  The doctor noted that there 
was degenerative arthritis of the knee, which was partially 
responsible for the veteran's complaints of pain.

On psychiatric examination in July 1997, the veteran was 
observed to walk with a cane.

The veteran was evaluated for VA by D. J. Green, M.D., in 
June 1998.  The veteran complained of pain in his right leg.  
The veteran told Dr. Green that the right leg swelled at 
times and that he had trouble in walking long distances.  The 
examination focused on the shell fragment wound of the right 
calf, which is not in issue in this appeal.  The examiner 
reported that the veteran had good range of motion of the 
knee and was ambulatory.  

In August 1998, the veteran underwent additional examinations 
and testing of his right leg.  X-rays showed that the 
patellofemoral joint space was well preserved.  Mild medial 
compartment joint space narrowing was reported.  There was no 
joint effusion, acute fracture, or dislocation identified.  
The surrounding soft tissues appeared unremarkable.  A 
diagnosis of mild osteoarthritis was given.  

The veteran's peripheral nerves were also checked.  The 
examiner noted that the veteran's strength was 5/5 in the 
right lower extremity for hip flexion, extension, abduction, 
adduction, knee flexion, knee extension, plantar flexion, 
dorsiflexion, eversion, and inversion.  Muscle bulk and tone 
was normal.  Sensory tests revealed a pattern of mild sensory 
deficits that alternated from side to side; however, there 
was no evidence of sensory deficit within a reticular 
peripheral nerve distribution in the right lower extremity.  
The doctor further reported that the veteran's reflexes were 
2+ at the patella and Achilles.  Gait was antalgic.

The veteran also had a VA joints exam.  The veteran 
complained of constant pain in the right knee that was 
described as being uncomfortable and not really a pain.  Pain 
increased in damp or cold weather.  Flare-ups occurred when 
his leg twisted, when it was hit, and on walking one-half to 
one mile.  Resting alleviated the pain, but discomfort was 
constant.  With flare-ups, he reported increased fatigue, 
increased weakness, and stiffness.  There was occasional 
swelling, but no redness or heat.  He said that it gave way 
daily, but did not lock up.  On examination, the flexion of 
the right knee was approximately 120 degrees on passive and 
140 degrees on active [sic].  There was constant pain prior 
to flexion and extension but the pain did not intensify when 
flexed and extended.  Redness and swelling were not found, 
but there was tenderness around the knee.  For medial and 
lateral collateral ligaments, in 30 degrees of flexion, there 
was no motion; for anterior and posterior cruciate ligaments 
there was less than 5 millimeters of motion, and in 90 
degrees of flexion there was less than 5 millimeters of 
motion.  On medial and lateral meniscus, there was a negative 
McMurray's test.  However, on external and internal rotation 
of the hip, there was a "great deal of pain" upon 
initiating both movements, worse with the external rotation 
of the right.  Right lower extremity weakness was equal to 
left lower extremity in terms of strength on leg extension 
and flexion, and approximately 3/5 for both.

X-rays of the femur and knee showed that the cortical areas 
were well repaired.  Soft tissue damage was not noted.  A 
diagnosis of right knee pain with evidence of mild 
osteoarthritis in the right knee joint was given.  Also there 
were findings of weakened movement in the right leg with no 
increase in pain on flexion and extension but a constant 
level of pain.  There was a minor limitation in range of 
motion and coordination.


II.  Analysis

The veteran has appealed the assignment of the staged rating 
evaluations for his right femur injury.  When a veteran 
submits a compensation claim to VA, VA has a duty to assist 
him/her with that claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. 
§ 3.103 (2000).  VA has provided an examination to the 
veteran and has obtained his treatment records.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations, and he has been given the opportunity to 
provide additional information in support of his claim.  VA 
has satisfied its duty to assist the veteran.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126 and 132.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id. at 126.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  Fenderson, 12 
Vet. App. at 132.

When the RO originally granted service connection for a right 
femur disability, the RO considered all of the evidence of 
record.  After the veteran continued his appeal on the 
assignment of a 10 percent rating, and following the awarding 
of a 20 percent rating, the RO issued an SOC.  The September 
1999 SOC indicated that all the evidence of record at the 
time of the June 1998 rating decision was considered in 
assigning the original disability rating for the veteran's 
right leg disability.  The RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the veteran's 
claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2000).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (2000).  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2000).

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

The veteran's right femur disability has been rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 5255 and 5314.  Diagnostic Code 5314 addresses injuries 
to muscle groups.  During the pendency of this claim, the 
general rating criteria for evaluating muscle injuries were 
amended, effective July 3, 1997.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  See 62 Fed. Reg. 30235 (June 3, 1997).  These 
modifications do not effect a substantive change in the 
criteria, and the Board finds that neither is more favorable.  
Citations to the former regulations will be provided herein 
where appropriate.

Diagnostic Code 5314 considers injury to Muscle Group XIV 
(anterior thigh group) which considers fragment wounds to the 
right thigh.  These muscles govern extension of the knee (2, 
3, 4, 5); simultaneous flexion of the hip and flexion of the 
knee (1); tension of the fascia lata and iliotibial band, 
acting with Muscle Group XVII (1) in the postural support of 
body and with the hamstrings in synchronizing the hip and 
knee (1, 2).  Anterior thigh group muscles are comprised of 
the (1) sartorius, (2) rectus femoris, (3) vastus externus, 
(4) vastus intermedius, (5) vastus internus, and (6) tensor 
vaginae femoris.  For a moderate injury of Muscle Group XIV, 
a 10 percent evaluation will be assigned.  For moderately 
severe injury a 30 percent evaluation is warranted, and 
severe injury warrants a 40 percent evaluation.  A slight 
injury is noncompensable. 

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2000).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2000).  [The type of disability pictures 
are based on the cardinal symptoms of muscle disability 
(weakness, fatigue-pain, uncertainty of movement) and on the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).  38 
C.F.R. § 4.54 (1996).]

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2000).  The criteria under the former 
regulations are substantially similar.  See 38 C.F.R. 
§ 4.56(a) (1996).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2000).  The former criteria are substantially similar.  See 
38 C.F.R. § 4.56(b) (1996).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2000).  See also, 38 C.F.R. § 4.56(c) (1996).

Under 38 C.F.R. § 4.56(d)(4) (2000), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  See 
also, 38 C.F.R. § 4.56(d) (1996).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2000).  See also, 38 C.F.R. § 4.56(g) (1996).

The veteran's disability has also been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5255 (2000), which states that 
malunion of either femur warrants a 10 percent evaluation 
when the disability results in slight knee or hip disability.  
A 20 percent evaluation requires that the malunion produce 
moderate knee or hip disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or hip 
disability.  Fracture of the surgical neck of either femur 
warrants a 60 percent evaluation if the fracture results in a 
false joint.  Also a 60 percent evaluation will be warranted 
for the fracture of the shaft or anatomical neck of either 
femur with nonunion when there is a no loose motion and 
weight-bearing is preserved with aid of a brace.  An 80 
percent evaluation requires nonunion of a spiral or oblique 
fracture with loose motion.  

Moreover, when evaluating this claim, consideration must be 
made as to whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2000).  Because 38 C.F.R. Part 4, 
Diagnostic Code 5255 (2000) suggests a loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 (2000) must be considered.

A.  Disability Rating from June 14, 1996 to August 28, 1998

In determining whether a higher evaluation than 10 percent is 
warranted, the VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case an increased rating must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Upon review, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.

The medical evidence does not show nonunion of the femur, nor 
does the veteran's right knee necessitate the wearing of a 
brace.  Moreover, the residuals show no more than mild 
impairment as evidenced by a slight decrease in the range of 
motion of the knee, some pain on movement, normal stability 
and strength in the right lower extremity, and mild crepitus 
of the joint.  While the appellant complains of pain in his 
right lower extremity, such pain has does not produce 
functional disability in excess of that contemplated in the 
10 percent evaluation already assigned under Diagnostic Code 
5255.  Hence, an evaluation in excess of 10 percent is not 
warranted.  In evaluating the appellant's right leg/knee 
disability under 38 C.F.R. Part 4, Diagnostic Code 5255 
(2000), the VA has taken into account all of the disability 
associated with the knee in order to arrive at the current 
degree of disability of the right knee.  There are no 
separate and distinct manifestations involved when the 
condition is evaluated as to slight, moderate, or marked 
disability.  

Considering the muscle evaluation codes, 10 percent is 
appropriate for a moderate injury.  On VA examination in 
October 1996, he had 5/5 motor strength in the right lower 
extremity and no atrophy or weakness in the musculature.  He 
had complaints relating to the right calf, but not the right 
thigh.  No scars of the right thigh were noted.  In November 
1996, multiple superficial scars of the thigh were noted.  
There was no weakness or atrophy of the thigh noted.  The 
evidence, in short, reveals no signs of muscle disability 
attributable to the right femur shell fragment wound.  There 
is certainly no evidence of moderate deep fascial or muscle 
substance loss or impaired muscle tonus of the thigh.  

Furthermore, as the muscles of the thigh act to flex the hip 
and flex and extend the knee, and as impairment of the femur 
under Diagnostic Code 5255 also depends on knee or hip 
disability, evaluations may not be assigned under both codes 
for the same disability, because the same disability may not 
be compensated twice under different diagnoses.  38 C.F.R. 
§ 4.14 (2000).  Motion of the knee requires flexion limited 
to 60 degrees to even warrant a noncompensable evaluation 
under Diagnostic Code 5260, and extension must be limited to 
5 degrees to warrant a noncompensable evaluation under 
Diagnostic Code 5261.  The veteran's flexion was to 125 
degrees on examination in November 1996.  This does not 
warrant even a noncompensable evaluation for limitation of 
flexion.  Extension was not stated, but was not shown on 
later examinations to be limited.

Likewise, for hip disability, only slight limitation of 
flexion was shown on examination in November 1996.  Hip 
flexion is stated in the rating schedule as thigh flexion 
under Diagnostic Code 5252.  Flexion must be limited to 45 
degrees for a 10 percent evaluation.  The veteran's was 
limited only to 110 degrees.  He does not meet the criteria 
for a 10 percent rating for limitation of thigh flexion, 
therefore.

Accordingly, the evidence of record prior to August 1998 
shows no compensable limitation of motion of hip or knee, no 
muscle injury residuals, and only multiple superficial scars.  
The veteran complained of pain with use.

There is no basis for awarding a rating for the right femur 
impairment in excess of ten percent before August 29, 1998, 
as the evidence is entirely lacking any objective sign of any 
criterion of disability attributable to that injury.


B.  Disability Rating from August 29, 1998

For the time period after August 28, 1998, the veteran has 
been assigned a 20 percent disability rating.  Such a rating 
contemplates moderate knee or hip disability due to malunion 
of the femur.  Diagnostic Code 5255.

On the August 1998 VA examination, the veteran had full 
active range of motion of the right knee to 140 degrees.  
Thus, there is no limitation of motion of the knee to be 
attributed to the right femur injury.  He had constant pain 
which was described by him as more like discomfort, and it 
did not intensify with flexion or extension.  There was pain 
on internal and external rotation of the hip, which was more 
severe on the right.  There was some weakness, which was 
equal in both legs.  

Objectively, then, the veteran's right femur impairment 
exhibited only slight disability.  Although there was slight 
weakness and slight limitation of hip motion with pain noted 
on his orthopedic examination, his neurological examination 
found no weakness for any motion in the right lower 
extremity, and there was normal muscle bulk and tone.  There 
was no evidence of sensory deficit in a reticular peripheral 
nerve distribution in the right lower extremity.  

Accordingly, the 20 percent evaluation assigned from the date 
of the August 1998 examination appears more than adequate to 
compensate for any additional functional limitation of the 
knee or hip that may occur during flare-ups.  There is no 
objective evidence of muscle impairment or knee or hip 
dysfunction to warrant a higher evaluation.  There is no 
neurological impairment to attribute to the right femur shell 
fragment wound.  

There is no evidence that the superficial scars on the thigh 
noted on one examination cause any functional impairment or 
are otherwise tender, ulcerated, painful, or poorly 
nourished.  Cf. 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (2000).

There is no reasonable doubt to be applied in this case, as 
the preponderance of the evidence is against a rating higher 
than 20 percent from August 29, 1998.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound of the right femur, 
from June 14, 1996, to August 28, 1998, on appeal from an 
initial grant of service connection, is denied.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound of the right femur, 
from August 29, 1998, on appeal from an initial grant of 
service connection, is denied.


REMAND

In a January 1997 rating action, the RO denied service 
connection for arthritis of the hips and knees.  When the 
veteran submitted a VA Form 9 in July 1997, he asserted 
entitlement to an evaluation for arthritis of the hips and 
knees.  This statement would be timely as a notice of 
disagreement with the January 1997 denial of service 
connection.  The veteran has not yet been provided a 
statement of the case on that issue.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is remanded for the following:

Review the case and determine whether all 
applicable notice and development has 
been undertaken pursuant to the VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. §5103A).  If it has, issue the 
veteran a statement of the case on this 
issue of entitlement to service 
connection for arthritis of the hips and 
knees.  Notify him of the time limit 
within which he must respond in order to 
perfect an appeal.  Return the case to 
the Board only if a timely and adequate 
substantive appeal is filed at the RO. 

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to accord due process.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


